Taliaferro, J.
The plaintiff brings this action to recover the amount of a promissory note executed, as she alleges, iu her favor, by the defendant, on the first of March, 1864,for the suiu of eight hundred and eight dollars, with interest, at eight per cent, per annum, from the seventeenth of December, 1864. Ou tho twenty-seventh of September, 1866, the defendant filed an answer, in which he avers that the note was furnished for the value of tlie services of slaves, fixed according to-the standard of Confederate money in 1864, and were to be paid in that currency. That he ought not now to be required to pay more than the value of that sum, in Confederate money, at that time estimated by the lawful currency of the country.
*301On the fourteenth of June, 1869, the defendant filed a supplemental answer, in which he avers that the consideration of the note being for the hire of slaves, it is null and void, and prays that the plaintiff’s demand be rejected, and that he have judgment in his favor.
There was judgment for the amount claimed infayor.of the plaintiff, and the defendant appealed.
We find two bills of exceptions in the record; but it is not necessary in deciding this case to consider them. It is not denied that the consideration of the note was the value of tlie services of slaves hired by the plaintiff to the defendant.
The ownership of persons, as it formerly existed in this country, can not be said to have extended beyond the right of the owner to exact, for his own use and benefit, the labor and services of the person subjected to that ownership without remuneration to him. The person hiring a slave, had this right during the term of the lease to the same extent that the owner had. Both the owner and the hirer were entitled by the laws that then existed, to exact from the slave, his labor, without recompense to him. The hirer had, however, to account for the hire of the services to the owner of the slave. Then, the difference between the right of the owner and that of the hirer, consisted only in the duration of the right and in the obligation of the hirer, to pay the owner of the slave for his labor and services. In the one case, the labor and services weie to continue an indefinite period of time — that is, during the life of the slave. In the other case, a fixed term was established. By the abolition of slavery, all contracts existing at the time, relating to the sale of slaves, were annulled. The sale of a slave being, in substance, the sale of his services for life, the obligation, which was previously binding upon the purchaser, to pay for these services received, and to bo received, became extinct, in like manner the obligation of the hirer to pay for the services, of the slave for a fixed period, was canceled.
It is of no importance whether the period of the hire of the slave had terminated or not before the time of the extinction of slavery, nor whether the contract was valid prior to that time. With the end of the status or condition of slavery, every contract founded upon, or growing out of that condition, necessarily came to an end also, whether such contract was previously valid or not. As well might it be decreed that the purchaser of a slave who had never paid any part of the stipulated price, and who had received the services of the slave for years before emancipation, should pay for these services, as to decree that the hirer of a slave should pay the stipulated hire, which became due before that event occurred. True, in the one case, there was a special contract for hire; in the other, there was not. But the analogy of the two cases is so strong, that whatever equity would require in the one case, it would equally require in the other. The existence of a state of *302slavery, sanctioned by law, lay at tlie foundation of tlie contract of hire of slaves. The laws, which authorized and enforced the contract, were necessarily abolished by the subversion of slavery. Persons could no longer be sold or hired. Existing obligations for- the price or the hire could not be enforced, for there was no longer any law authorizing their enforcement.
It will not do to say that these existing obligations wore not impaired by the act of emancipation, and could not be. The high behest of the sovereign power is uncontrolled by prohibitions which restrain ordinary legislation. Its force destroyed all the objections depending for their efficacy upon the existence of laws maintaining slavery. Courts were therefore left without authority to enforce contracts of this character.
The case of Dickinson v. Maynard, 20 An. 66, in which this court awarded a small sum to the plaintiff, constructively, as hire of a slave, was not a suit ior hire of slaves, but for damages on account of an attachment wrongfully sued out by the defendant. The award was virtually in the nature of damages, and made on the authority of Phelps v. Coggshill, 13 An. 440. In this, as well as in another important feature, that case differs widely from the one before us.
In the case of Tate, administrator, v. Fletcher et al., 19 An. 371, the judgment of the district court was reversed, as to that part of it which allowed the plaintiff hire for a slave, and the decision was based upon the doctrine of the case of Wainwright v. Bridges, 19 An. 234, then recently decided. This we consider as the settled doctrine in regard to the question of the right to recover the hire of slaves.
It is therefore ordered, adjudged and decreed that the judgment of the district court be annulled, avoided and reversed. It is further ordered that there be judgment in favor of the defendant, the plaintiff and appellee paying costs in both courts.